Carleton, J.,

delivered the opinion of the court.
The petitioner alleges, that he is the holder of a promissory note, drawn by William Bailey, payable to the order of Otho W. Nally, who endorsed it to Thomas & Dawson, by whom it was endorsed to the petitioner. The note is annexed and made part of the petition.
The defendants plead the general issue; there was judgment for the plaintiff, and the defendant appealed.
At the trial of the cause, plaintiff’s counsel asked leave of the court to strike out the special endorsements, written at the foot of the defendants’ names, to which defendants’ counsel objected ; but the court overruled the objection, and ^ was struc^ out accordingly.
Defendant’s counsel now insists, that the court erred, inasmuch as the plaintiff having declared that the note made a Part °f his petition, it was equivalent to setting out the special endorsement in the petition itself; wherefore, it ,1 . „ , became necessary to prove the signatures affixed to it, and cited Starkie on evidence, pages 248, 249, 246, 244.
We think the court did not err, for the note was made part _ . . . , . , , . . . , 1 of the petition, only with the view to verify what is therein stated, to wit, that it was endorsed by Otho W. Nally, and Thomas & Dawson, and for no other purpose. 1 1
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, be affirmed with costs.